Citation Nr: 0843781	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for service-connected right rhomboid sprain with 
cervical strain.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1997 to 
September 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDINGS OF FACT

1.  The veteran does not suffer from unfavorable ankylosis of 
the cervical spine.

2.  The veteran does not suffer from forward flexion of the 
thoracolumbar spine greater than 30 degrees but less than 60 
degrees; a combined range of motion of the thoracolumbar 
spine less than 120 degrees; muscle spasm or guarding severe 
enough to result in an abnormal gait or an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; moderate or severe limitation of motion of the 
lumbar spine; or muscle spasm with extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.    


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for the 
veteran's service-connected rhomboid sprain with cervical 
strain have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a Diagnostic Code 5237 (2008).

2.  The criteria for a rating higher than 10 percent for the 
veteran's service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic 
Code 5237 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2008).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Service connection was granted for lumbar strain and right 
rhomboid sprain with cervical strain in a December 2001 
rating decision.  In that decision, the RO assigned a 10 
percent disability rating for each disability.  In June 2003, 
the veteran filed his present claim for an increased rating.  
In a July 2007 supplemental statement of the case, the 
disability rating for the veteran's right rhomboid sprain 
with cervical strain was increased from 10 percent to 30 
percent.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the spine effective 
September 26, 2003.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

The veteran was initially rated under former Diagnostic Code 
5290, for limitation of motion of the cervical spine, and 
under Diagnostic Code 5295, for lumbosacral strain.  

The veteran is currently rated under Diagnostic Code 5237, 
lumbosacral and cervical strain, using the General Rating 
Formula for Diseases and Injuries of the Spine found at 
38 C.F.R. § 4.71.  

Under Diagnostic Code 5290, which pertained to limitation of 
motion of the cervical spine, a veteran was rated using the 
following criteria: 

Severe..................................................
........................................................
.. 30
Moderate................................................
....................................................... 
20
Slight..................................................
........................................................
... 10

Under Diagnostic Code 5292, which pertained to limitation of 
motion of the lumber spine, the veteran was rated using the 
following criteria:

Severe..................................................
........................................................
.. 40
Moderate................................................
....................................................... 
20
Slight..................................................
........................................................
... 10

Under Diagnostic Code 5295, which pertained to lumbosacral 
strain, evaluations were assigned as follows:

Severe; with listing of the whole spine to the opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in the standing position, loss of 
lateral motion with osteo- arthritic changes, or 
narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced 
motions.................................................
........................................ 40

With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing 
position.......................................... 20

With characteristic pain on motion 
........................................................
...... 10

With slight subjective symptoms only 
........................................................
... 0

Under 38 C.F.R. § 4.71, disabilities of the spine are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Ratings are assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area affected by residuals of injury or disease as 
follows:

Unfavorable ankylosis of the entire 
spine........................................ 100

Unfavorable ankylosis of the entire thoracolumbar 
spine................. 50

[F]orward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine...................... 40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; . 
. . ; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; . 
. . ; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal 
kyphosis...........................................
................................. 20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; . 
. . ; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; . . . ; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the 
height.............................................
................................................... 
10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, . . . [n]ormal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
The normal combined range of motion . . . of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion. . . . 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran was afforded a VA Examination in August 2003.  On 
examination of the cervical spine, there was no muscle spasm, 
tenderness to palpation, radiating pain on movement, or 
radiculopathy.  Flexion and extension of the cervical spine 
were within normal limits, but right and left lateral flexion 
were limited to 35 out of 45 degrees and right and left 
rotation were limited to 65 out of 80 degrees.  The examiner 
noted that pain had a major impact on the veteran's function 
and that that there was fatigue and lack of endurance, 
although no weakness or incoordination.  X-rays of the 
cervical spine were normal and there was no ankylosis.

On examination of the lumbar spine, there was no muscle 
spasm, tenderness to palpation, radiating pain on movement, 
or radiculopathy.  Straight leg raising was negative.  Range 
of motion was normal with mild pain, but without fatigue, 
weakness, lack of endurance, or incoordination.  X-rays of 
the lumbar spine were normal and there was no ankylosis.

Flexion and abduction of the veteran's shoulders was limited 
to 170 out of 180 degrees with pain and internal and external 
rotation were limited to 80 out of 90 degrees with pain.  
There was some additional fatigue and lack of endurance 
without weakness or incoordination.  X-rays of both shoulders 
were normal and there was no ankylosis.

The veteran's posture and gait were normal, as were muscle 
strength, reflexes, and sensation.  Subjectively, the veteran 
complained of pain and stiffness in his neck and upper back, 
limited use of his right arm, headaches, and limited ability 
to perform heavy lifting.  The veteran asserted that he lost 
time from work due to his disability.  

In July 2005, the veteran underwent a VA examination of the 
lumbar spine.  The veteran's posture, gait, muscle strength, 
reflexes, and sensation were all normal.  There was no muscle 
spasm, tenderness to palpation, radiating pain, or ankylosis.  
Straight leg testing was negative.  Range of motion was 
normal, without pain, weakness, fatigue, lack of endurance, 
or incoordination.  However, the examiner noted that after 
repetitive use, the veteran would have pain at the end of the 
normal range of motion.  There was no evidence of 
intervertebral disc syndrome, but an X-ray revealed mild disc 
degeneration at L4-L5.  

The veteran was again examined in October 2005.  The veteran 
complained of pain, stiffness, weakness, and impaired 
coordination.  He reported limited range of motion in his 
neck and difficulty with pushing, pulling, and lifting heavy 
objects.  

The veteran had normal posture, gait, muscle strength, 
sensation, and reflexes.  On examination of the cervical 
spine, the examiner noted tenderness in the right rhomboid 
muscle and mild muscle spasm in the trapezii muscles, as well 
as mild distal cervical kyphosis.  There was no evidence of 
weakness, radiating pain, or intervertebral disc syndrome.  
Flexion and extension were limited to 40 out of 45 degrees, 
with pain at 40 degrees.  Right and left lateral flexion were 
limited to 25 out of 45 degrees, with pain at 25 degrees.  
Right and left rotation were limited to 50 out of 80 degrees, 
with pain at 50 degrees.  The examiner concluded that range 
of motion of the cervical spine was limited by pain but not 
by fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  

Examination of the thoracolumbar spine revealed no evidence 
of painful motion or radiating pain, muscle spasm, 
tenderness, weakness, or intervertebral disc syndrome.  
Straight leg raising was negative.  There were no limitations 
to normal range of motion, including any due to pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  

In March 2007, the veteran underwent a fourth VA examination.  
The veteran's posture and gait were observed to be within 
normal limits.  Muscle strength, sensation, and reflexes were 
also within normal limits.  

Examination of the cervical spine revealed radiating pain on 
turning the head to the left, tenderness along the back of 
the neck, and no muscle spasm.  There was no ankylosis or 
intervertebral disc syndrome.  The veteran suffered from 
extremely limited range of motion.  Flexion and extension 
were limited to 5 out of 45 degrees, with pain at 5 degrees.  
Right and left lateral flexion were limited to 5 out of 45 
degrees, with pain at 5 degrees.  Right and left rotation 
were limited to 5 out 0f 80 degrees, with pain at 5 degrees.  
The examiner noted that joint function would be additionally 
limited following repetitive use by pain, fatigue, weakness, 
and lack of endurance, with pain having the greatest 
functional impact.  However, she concluded that the above 
would additionally limit joint function by 0 degrees.  An x-
ray of the cervical spine was within normal limits.  

Examination of the lumbar spine revealed evidence of 
radiating pain on movement down the right buttock, with 
tenderness to palpation over the lumbar spine in the midline, 
but no muscle spasms.  There was no ankylosis or 
intervertebral disc syndrome.  Range of motion of the 
thoracolumbar spine was limited as follows.  Flexion was 90 
out of 90 degrees.  Extension was limited to 10 out of 30 
degrees.  Right lateral flexion was 30 out of 30 degrees.  
Left lateral flexion was limited to 15 out of 30 degrees, 
with pain at 15 degrees.  Right rotation was 30 out of 30 
degrees.  Left rotation was limited to 20 out of 30 degrees, 
with pain at 20 degrees.  Joint function was determined to be 
additionally limited after repetitive use by pain, fatigue, 
weakness, and lack of endurance, with pain having the 
greatest functional impact.  However, the examiner concluded 
that the above would additionally limit joint function by 0 
degrees.  An x-ray of the thoracic spine showed minimal 
spondylosis at T5, T6, T8, and T9.  The examiner opined in a 
June 2007 addendum that these x-ray findings were clinically 
significant to the veteran's low back disability.  

The veteran's rhomboid sprain with cervical strain is 
currently rated at 30 percent under Diagnostic Code 5237.  A 
rating in excess of 30 percent is not available under the old 
Diagnostic Code 5290.  A rating in excess of 30 percent would 
be available under the General Formula only if the veteran 
suffered from unfavorable ankylosis of the entire cervical 
spine.  

As there is no evidence that the veteran suffers or has ever 
suffered from unfavorable ankylosis of the cervical spine, a 
rating in excess of 30 percent is not warranted for the 
veteran's rhomboid sprain with cervical strain.

The veteran's lumbar strain is currently rated at 10 percent 
under Diagnostic Code 5237.  To warrant a 20 percent rating 
under the General Formula, the veteran must present evidence 
that forward flexion of the thoracolumbar spine is greater 
than 30 degrees but less than 60 degrees, that the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or that the veteran suffers from muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  There is no evidence of 
record that the veteran can meet this criteria.  

While the VA examiner noted that pain, fatigue, weakness, and 
lack of endurance would additionally limit the veteran on 
repetitive use, the examiner concluded that joint function 
would be additionally limited by 0 degrees.  An additional 
loss of motion of 0 degrees would still not meet the criteria 
for a 20 percent rating.  Therefore, application of 38 C.F.R. 
§§ 4.40 and 4.45 do not provide a basis for a rating higher 
than 10 percent for the veteran's disability of the spine.  
Accordingly, the Board has considered whether the veteran 
could be awarded a higher rating under old Diagnostic Codes 
5292 or 5295.  

Under Diagnostic Code 5295, a 20 percent disability rating 
will be awarded with muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  While the March 2007 VA examination revealed that 
the veteran suffers from partial limitation of lateral motion 
of the lumbar spine on the left side, there is no evidence of 
muscle spasm on extreme forward bending.  In fact, the 
examination report specifically notes the absence of muscle 
spasm.  

Under Diagnostic Code 5292, a 20 percent disability rating 
will be assigned for "moderate" limitation of motion of the 
lumbar spine.  Considering that under the General Formula, 
the veteran's range of motion of the thoracolumbar spine 
greatly exceeds that minimum degree of limitation required 
for a 20 percent rating, the Board finds that assignment of a 
"moderate" limitation of motion under Diagnostic Code 5292 
would be inappropriate.  

Simply stated, the Board finds that the post-service medical 
records, as a whole, including the VA examinations cited 
above, provide evidence against these claims, outweighing the 
veteran's statements and the evidence that supports these 
claims. 

Also considered by the Board is whether any of the veteran's 
disabilities on appeal warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration was not warranted 
in this case.  The veteran has not required any periods of 
hospitalization for his disabilities.  Additionally, while 
the veteran has claimed in January 2008 and June 2005 letters 
that his disabilities have affected his job performance and 
that he has lost work, he has not presented any evidence that 
these disabilities have caused marked interference with 
employment.  In fact, the veteran reported to the October 
2005 VA examiner that he did not lose any time from work due 
to his disabilities in the past year.  In the absence of 
evidence presenting "exceptional" circumstances, the claim 
is not referred for consideration of an extraschedular 
rating; the veteran's disability is appropriately rated under 
the schedular criteria.

In conclusion, the Board does not find evidence that the 
veteran's disabilities on appeal should be increased for any 
other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The preponderance of evidence of record is against referral 
for extraschedular consideration or any increase in the 
evaluations assigned for the disabilities on appeal on a 
schedular basis.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the- 
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in July 2003 that informed him of what evidence was 
required to substantiate his claim and of the veteran's and 
VA's respective duties for obtaining evidence.  

In March 2006 the RO sent the veteran a letter explaining how 
VA assigns disability ratings and effective dates.  The 
letter also informed him of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

However, this notice was not provided to the veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in July 
2007, after the notice was provided in March 2006.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

The veteran was not provided with notice specifically 
providing the notice required by Vazquez-Flores.  However, 
notice as to assignment of disability ratings and notice as 
to assignment of effective dates was provided to the veteran 
in March 2006 after the initial adjudication.  This letter 
also informed the veteran of what factors VA considers in 
assigning disability ratings, including the impact of the 
condition and symptoms on employment.  Additionally, he was 
given examples of what medical and lay evidence he should 
submit, such as statements from employers regarding how his 
disability affects his ability to work and statements from 
people who have witnessed how his disability affects him.  
Finally, the veteran was told that relevant diagnostic codes 
published as Title 38 Code of Federal Regulations, Part 
4would be used to rate his disability.

While notice may not have perfectly adhered to the Court's 
language in Vazquez-Flores, not every notice error requires 
remand, just errors that prejudice the veteran

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court observed that whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim serve to render any notice error non-prejudicial is a 
factor to consider in undertaking a prejudicial error 
analysis.  

Here, the veteran has demonstrated actual knowledge of what 
is required to establish an increased rating for his 
disability.  In June 2005, the veteran submitted a letter 
describing how his disability had increased in severity and 
how his disability limits his daily activities and interferes 
with his employment.  This is evidence that the veteran had 
actual knowledge that he had to present evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Hence, no corrective 
action is necessary on the part of VA.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded VA examinations in August 2003, 
July 2005, October 2005, and March 2007.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


